Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
A properly executed inventor’s oath or declaration has not been received for the following inventors: Kevin Knatt and John Friend
Specification
The disclosure is objected to because of the following informalities: 
In paragraph 018, line 3, “a portion the” should read “a portion of the”.
In paragraph 040, line 4, “the doorway 134” should read “the doorway 138”.
In paragraph 040, line 13, “the seat 136” should read “the seat 139”.
In paragraph 040, line 13, “the doorway 134” should read “the doorway 138”.
In paragraph 041, line 14, “the cabinet 134” should read “the cabinet 122”.
In paragraph 041, line 15, “side panels 140” should read “side panels 142”.
In paragraph 046, line 14, “configured underlie” should read “configured to underlie”.
In paragraph 047, line 9, “the hinge pin 176” should read “the hinge pin 192”.
Appropriate correction is required.
Claim Objections
The disclosure is objected to because of the following informalities: 
Claim 1, line 3, “isconfigured” should read “is configured”.
Claim 5, line 2, “adjacent the access” should read “adjacent to the access”.
Claim 8, line 2, “adjacent the bottom” should read “adjacent to the bottom”.
Claim 11, line 3, “an elongate channel” should read “an elongated channel”.
Claim 11, line 4, “the elongate channel” should read “the elongated channel”.
Claim 11, line 6, “the elongate channel” should read “the elongated channel”.
Claim 13, line 5, “adjacent the hinge” should read “adjacent to the hinge”.
Claim 13, line 7, “portion” should read “portion to”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8, 10, 13-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Broadbent (US 9,644,879) in view of Wan et al. [Wan] (CN 107218750) and further in view of Lim et al. [Lim] (US 6,128,807).
Regarding claims 1 and 2, Broadbent discloses an ice maker (10 FIG. 4) comprising:
an ice making device including an evaporator assembly (20 in FIG. 5) and a freeze plate (60 in FIG. 4), and
a housing mounted on top of an ice storage bin assembly (30 in FIG. 3), wherein the ice making device is received in the housing comprising a cabinet (16 in FIG. 3) and an access panel (16’ in FIG. 3).

    PNG
    media_image1.png
    614
    926
    media_image1.png
    Greyscale

Broadbent also discloses that “the ice storage bin assembly includes an ice storage bin (31 in FIG. 3) having an ice hole (37 in FIG. 4) through which ice produced by ice maker falls.” (Lines 7-10 in Column 10). Therefore, Broadbent implicitly discloses that the cabinet includes a base defining a bottom of the housing, wherein the base defines at least one opening through which the ice pieces formed by the ice making system are falling into the ice receptacle.
	Broadbent does not disclose a door connected to the cabinet for movement relative to the cabinet between an open position and a closed position.
	However, Wan teaches a door (1 in FIG. 3) connected to the cabinet (2 in FIG. 3) of the ice machine for movement relative to the cabinet between an open position and a closed position. Wan also teaches that the door closes the doorway in the closed position and opens the doorway in the open position, wherein the door has a height and a bottom and a top spaced apart along the height.
Wan does not teach that the bottom of the door is spaced apart above the bottom of the housing in the closed position.
However, Lim teaches that the bottom of the door (14 in FIG. 1) is spaced apart above the bottom of the housing in the closed position (FIG. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art to replace the access panel of Broadbent’s ice maker with a door according to Wan’s teaching, and then to modify the door and the doorway structure according to Lim’s teaching to let the bottom of the door be spaced apart above the bottom of the housing by any reasonable dimension in the closed position for the purpose of easy access to the inside of the housing and avoiding any interferences when the door closes the doorway.
Regarding claims 3 and 4, Lim teaches that the doorway of the fresh food compartment has a bottom end, and the bottom end of the doorway is spaced apart above the bottom of the housing (FIG. 1). The respective distance between the bottom of the door and the bottom of the housing and between the bottom end of the doorway and the bottom of the housing can be any reasonable dimension. 
Regarding claim 5, Wan discloses that the cabinet comprises an enclosed side adjacent to the access side (door, 1 in FIG.). Wan discloses that there are two detachable grilles on the side panel. 
Therefore, it would have been obvious to one of ordinary skill in the art to separate the enclosed side into a few panels including a one-piece side panel for the purpose of easy access to the inside of the housing through the side panel without taking apart the whole enclosed side.


    PNG
    media_image2.png
    729
    908
    media_image2.png
    Greyscale

Regarding claim 8, Lim discloses that the doorway has a bottom end and the housing comprises a sill adjacent to the bottom end of the doorway, and the door is placed directly above the sill in the closed position (FIG. 1)
Regarding claim 10, Lim discloses that the housing comprises a hinge pin (20 in FIG. 1) connected to the sill, and the door (14 in FIG. 1) is connected to the hinge pin for rotational movement about an axis of the hinge pin between the open and closed positions (FIG. 1).
Regarding claim 13, Lim discloses that the cabinet has a width and a sill width covers the entire cabinet width (FIG. 1).
Regarding claim 14, Lim teaches that the sill has a top portion comprising a raised support (19 in FIG.1).
Regarding claim 15, Lim teaches that the sill has a top portion comprising a raised support (19 in FIG.1), and the door is connected to the raised support by means of a hinge pin (20 in FIG.1).
Regarding claim 21, Broadbent in view of Wan and further in view of Lim teaches an ice maker of claim 1, as set forth above.
Lim also discloses that the cabinet can include a door mount (115 or 121 in FIG. 1) adjacent to the door way, and the door can include a connector (117 or 120 in FIG.1) for mounting the door on the cabinet.

    PNG
    media_image3.png
    528
    398
    media_image3.png
    Greyscale

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Broadbent (US 9,644,879) in view of Wan et al. [Wan] (CN 107218750) in view of Lim et al. [Lim] (US 6,128,807) and further in view of Veettil et al. [Veettil] (US 8,899,072).
Regarding claim 6, Broadbent in view of Wan and further in view of Lim discloses that the ice maker of claim 1, as set forth above, is mounted on the ice storage bin assembly (Broadbent, 30 in FIG. 3) such that the bottom of the housing is flush with the top of the ice receptacle (Broadbent, FIG. 3).
Broadbent in view of Wan and further in view of Lim does not disclose an ice dispensing assembly.
However, Veettil discloses that an ice making machine is mounted on top of an ice and beverage dispensing machine by an adapter (FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art to replace the ice storage bin assembly of Broadbent in view of Wan and further in view of Lim with an ice and beverage dispensing machine according to Veettil’s teaching and to let the bottom of the housing be flush with the top of the ice and beverage dispensing machine for the purpose of direct supply of ice from the ice maker to the ice and beverage dispensing machine.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Broadbent (US 9,644,879) in view of Wan et al. [Wan] (CN 107218750) in view of Lim et al. [Lim] (US 6,128,807) and further in view of Hollen et al. [Hollen] (US 2006/0026985).
Regarding claim 7, Broadbent in view of Wan and further in view of Lim disclose that the ice maker of claim 1, as set forth above, comprises a cabinet, a door, and an ice making device, wherein the cabinet includes a vertical support for the ice making device (Broadbent, FIG. 4).
Broadbent in view of Wan and further in view of Lim does not disclose the detailed structure of the bottom wall and the vertical support wall.
However, Hollen discloses that the ice making device is mounted on the vertical support wall, and the vertical support wall extends upward from the bottom wall, wherein the vertical support wall and the bottom wall are integrally formed (FIG. 2A). Hollen also discloses that the vertical wall and the bottom wall are composed of a few parts, respectively (FIG. 3). 
Wan teaches that the cover of the cabinet is one-piece part, but the side panel is composed of a few parts (FIG. 3). Therefore, it would have been obvious to one of ordinary skill in the art to choose a way of making parts between one-piece part and a part comprising a few pieces depending on manufacturability and manufacturing cost. The vertical support wall and the bottom wall can be made from a single piece material, respectively for the purpose of eliminating a process of assembling parts for the purpose of reducing manufacturing cost, possibly easy handling.    

    PNG
    media_image4.png
    807
    888
    media_image4.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Broadbent (US 9,644,879) in view of Wan et al. [Wan] (CN 107218750) in view of Lim et al. [Lim] (US 6,128,807) and further in view of Kim (US 6,030,064).
Regarding claim 9, Broadbent in view of Wan and further in view of Lim discloses an ice maker of claim 8, as set forth above. 
Broadbent in view of Wan and further in view of Lim does not disclose an ice maker of claim 8, as set forth above, wherein the sill can be removed from the cabinet.
However, Kim teaches that the lower front cover (21 in FIG. 1) can be removably attached to the cabinet.  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the sill of the ice maker of claim 8, as set forth above, of Broadbent in view of Wan and further in view of Lim to incorporate the teaching of Kim to make the sill be removably attached to the cabinet for the purpose of easy maintenance. 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Broadbent (US 9,644,879) in view of Wan et al. [Wan] (CN 107218750) in view of Lim et al. [Lim] (US 6,128,807) and further in view of Darney (US 8,303,059).
Regarding claim 11, Broadbent in view of Wan and further in view of Lim teaches an ice maker of claim 10, as set forth above. 
Broadbent in view of Wan and further in view of Lim discloses that an ice maker of claim 10, as set forth above, comprises a door and a sill, wherein a hinge pin is installed on the sill. 
Broadbent in view of Wan and further in view of Lim does not disclose that an ice maker of claim 10, as set forth above, comprises a door and a sill, wherein one of the door and the sill comprises a protrusion and the other comprises an elongated channel, and the elongated channel receives the protrusion therein such that the protrusion moves along the arcuate channel as the door moves from the closed position toward the open position in an opening direction, and the elongated channel has an end as a limit for the movement of the door.
However, Darney teaches that the hinge structure of a domestic appliance comprises an arcuate slot (412 in FIG. 5C) and a pin or bolt (416 in FIG. 5C), wherein an elongated channel extends lengthwise along an arcuate path centered about the hinge pin (418 in FIG. 5C), and the arcuate slot (412 in FIG. 5C) receives the pin or bolt (416 in FIG. 5C). Also, the arcuate slot works as a limit while the pin moves along the slot as the door moves from the closed position toward the open position. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the hinge structure of the ice maker of claim 10, as set forth above, of Broadbent in view of Wan and further in view of Lim to incorporate the teaching of Darney to add an additional protrusion and an elongated channel for the purpose of controlling the movement of the door. 
Regarding claim 12, Broadbent in view of Wan and further in view of Lim teaches an ice maker of claim 8, as set forth above. 
Broadbent in view of Wan and further in view of Lim does not disclose that an ice maker of claim 8, as set forth above, comprises a door and a sill, wherein the sill comprises a stop to limit movement of the door in the opening direction.
However, Darney teaches that the hinge structure of a domestic appliance comprises an arcuate slot (412 in FIG. 5C) and a pin or bolt (416 in FIG. 5C), wherein a pin or bolt works as a stop while the pin moves along the arcuate slot as the door moves from the closed position toward the open position. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the hinge structure of the ice maker of claim 8, as set forth above, of Broadbent in view of Wan and further in view of Lim to incorporate the teaching of Darney to add an additional pin to the sill and add an elongated channel to the door for the purpose of limiting the movement of the door. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Broadbent (US 9,644,879) in view of Wan et al. [Wan] (CN 107218750) in view of Lim et al. [Lim] (US 6,128,807) and further in view of Hawley, III (US 10,935,304).
Regarding claim 16, Broadbent in view of Wan and further in view of Lim teaches an ice maker of claim 13, as set forth above. 
Broadbent in view of Wan and further in view of Lim does not teach that an ice maker of claim 13, as set forth above, wherein “the sill comprises a top ramp sloping downward and outward way away from the cabinet in a direction transverse to the sill width.” 
However, Hawley, III teaches that “the respective ramps (12 and 13 in FIG. 1) over the front wall (14 in FIG. 1) assures a smooth and barrier free pathway for the wheeled appliance.”
 Therefore, it would have been obvious to one of ordinary skill in the art to modify the sill of the  ice maker of claim 13, as set forth above, of Broadbent in view of Wan and further in view of Lim to incorporate the teaching of Hawley, III to have the sill comprise a top ramp sloping downward and outward from the cabinet in a direction transverse to the sill width for the purpose of closing opening the door smoothly.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Broadbent (US 9,644,879) in view of Wan et al. [Wan] (CN 107218750) in view of Lim et al. [Lim] (US 6,128,807) and further in view of Hsiao (US 8,474,282).
Regarding claim 17, Broadbent in view of Wan and further in view of Lim teaches an ice maker of claim 13, as set forth above. 
Broadbent in view of Wan and further in view of Lim does not teach an ice maker of claim 13, as set forth above, wherein “the sill comprises a front wall, a rear wall, and a bottom wall, each extending widthwise from the first end portion to the second end portion, the front wall, the rear wall, and the bottom wall defining at least one recess having an open top end.” 
Hsiao teaches a water pan comprising a front wall, a rear wall, and a bottom wall, each extending 
widthwise from the first end portion to the second end portion, and the front wall, the rear wall, and the bottom wall defines at least one recess with an open top end.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the sill of the  ice maker of claim 13, as set forth above, of Broadbent in view of Wan and further in view of Lim to incorporate the teaching of Hsiao to have the sill comprise a front wall, a rear wall, and a bottom wall, each extending widthwise from the first end portion to the second end portion, wherein the front wall, the rear wall, and the bottom wall defines at least one recess having an open top end for the purpose of reducing material cost and catching water condensate in the recess.
Regarding claim 18, Broadbent in view of Wan in view of Lim and further in view of Hsiao teaches an ice maker of claim 17, as set forth above, wherein the sill can catch water condensate flowing off of the door in the recess. 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted art (FIG. 1) in view of Lim et al. [Lim] (US 6,128,807).
Regarding claim 19, Applicant’s admitted art (FIG. 1) discloses a method of deploying an ice maker, the method comprising:	
receiving an ice maker comprising a prefabricated cabinet (22, FIG. 1) and a prefabricated door (24, FIG. 1), wherein the prefabricated cabinet has an ice making device therein and comprises a base defining a bottom of the prefabricated cabinet, and the prefabricated door is configured to be connected to the prefabricated cabinet for selectively opening and closing the cabinet, and
mounting the prefabricated cabinet directly on a prefabricated ice receptacle (30 in FIG. 1) such that the bottom of the prefabricated cabinet is substantially flush with a top of the prefabricated ice receptacle.
Applicant’s admitted art (FIG. 1) does not disclose that a bottom of the prefabricated door (22, FIG. 1) is spaced apart above the bottom of the prefabricated cabinet when the prefabricated door (24, FIG. 1) is connected to the prefabricated cabinet and positioned in a closed position.
However, Lim teaches that the bottom of the door (14 in FIG. 1) is spaced apart above the bottom of the housing in the closed position (FIG. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the door and the doorway structure of Applicant’s admitted art (FIG. 1) according to Lim’s teaching to let the bottom of the prefabricated door be spaced apart above the bottom of the housing while the prefabricated door is connected to the prefabricated cabinet and positioned in the closed position for the purpose of avoiding any interferences when the door opens and closes the doorway.
Regarding claim 20, Applicant’s admitted art (FIG. 1) in view of Lim discloses a method as set forth in claim 19.
Applicant’s admitted art (FIG. 1) also discloses that the prefabricated ice receptacle (30 in FIG. 1) comprises a prefabricated ice receptacle of an ice dispenser (14 in FIG. 1), wherein the ice dispenser comprises a dispensing unit enclosure (34 in FIG. 1) mounted on a front of the prefabricated ice receptacle, and the dispensing unit enclosure has a top end portion protruding above the top of the prefabricated ice receptacle.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the door and the doorway structure of Applicant’s admitted art (FIG. 1) according to Lim’s teaching to let the bottom of the prefabricated door be spaced apart above the top end portion of the dispensing unit enclosure while mounting the prefabricated cabinet directly on the prefabricated ice receptacle and positioning the prefabricated cabinet for the purpose of avoiding any interferences when the door opens and closes the doorway.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE HYUN JIN whose telephone number is (571)272-8972. The examiner can normally be reached Monday-Friday 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAE HYUN JIN/Examiner, Art Unit 3763                                                                                                                                                                                          




/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763